QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6-8, 10, & 14 are objected to because of the following informalities:  
Re Claim 3, Examiner recommends amending as follows “the absorbent elements are discrete and unattached to each other.”
Re Claim 6, in the last clause, amend as follows: “whereby the disconnected absorbent elements  absorb menstrual fluid.” 
Re Claim 7, the word “discrete” should be changed to “disconnected.”
Re Claim 8, in the first clause, amend to “ disconnected absorbent elements.” 
Re Claim 10, Examiner recommends amending the last clause “a flexible menstrual cup that can be configured intoa small collapsed shape.” 
Re Claim 14, in the first clause, amend to “the [[interior]] internal layer, [[exterior]] external layer, and the absorbent material fitting substantially within a thickness of [[the]] a rim.”  In the second clause, amend to “with the [[interior]] internal layer and [[exterior]] external layer extending out a bottom of the rim to catch menstrual fluid.”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 are allowed.  Note the formal matters listed under Claim Objections section.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  

Silber (US 5,476,455) discloses a tampon having an absorbent layer (absorbing means 15) positioned between two barrier layers (inner tube 60 and thin sheath 18).  Silber does not disclose that the absorbent layer has discrete and separate or disconnected elements.
Conclusion
This application is in condition for allowance except for the formal matters as explained supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        15 December 2021